                                                          IT IS ORDERED

                                                         Date Entered on Docket: September 1, 2021




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

  In re: WILLIAM CHRISTOPHER MEADOWS                                  Case No. 20-10312-t13
         Debtor(s).

          ORDER FOR TRUSTEE TO ABANDON REAL PROPERTY OF THE ESTATE
                                    and
                   ALLOWING DEBTOR TO SELL REAL PROPERTY

         THIS MATTER came before the Court upon the Motion for Trustee to Abandon Interest in

  Real Property and For an Order Allowing Debtor to Sell Real Property filed by Debtor, by and

  through Counsel, Jason M. Cline. The Court being sufficiently advised, FINDS:

     A. Debtor filed a Motion for Trustee to Abandon Interest in Real Property and for an Order

         Allowing Debtor to Sell Real Property (the “Motion”) on August 11, 2021 (Doc. No. 57).

     B. On August 11, Debtor filed and served a notice of deadline to object to the Motion. The

         notice specified that any objections must be filed and served within 10 days of the filing

         of the notice.




  Case 20-10312-t13       Doc 71     Filed 09/01/21     Entered 09/01/21 14:03:17 Page 1 of 2
   C. The deadline for filing objections expired on August 22, 2021. No objections were timely

       filed.

   D. The Chapter 13 Trustee and UMB Bank filed Responses of Non-Opposition to the

       Motion.

   E. The bankruptcy estate contains real property consisting of the Trustee’s interest in

       Debtors’ primary residence with the physical address 3156 Morrisey St. SW,

       Albuquerque, NM 87121.

   F. Wells Fargo Home Mortgage has an interest in said property as a consensual first

       mortgage lien holder, or assignee of same. Anderson Heights HOA has an interest in

       said property pursuant to an HOA lien. To Debtor’s and Counsel’s knowledge, there are

       no other liens on this property.

   G. It is in the best interests of the estate, and those who have an interest therein, that the

       interest in said real property be abandoned and that Debtor be allowed to sell the

       residence, as the Debtor will be able to make plan payments and not have to pay for the

       real property and his rental property when he moves.

   H. There is no equity in the property exceeding the amount permitted under the appropriate

       exemptions as set forth in Amended Schedule C.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED:

   1. The Chapter 13 Trustee shall abandon the aforementioned real property

   2. The Debtor shall be allowed to sell the aforementioned real property.

                                    ### END OF ORDER ###

Submitted by:

/s/ Jason M. Cline Electronically Submitted
Jason M. Cline
Attorney for Debtor(s)
2601 Wyoming Blvd. NE, Ste. 108
Albuquerque, NM 87112
Telephone: 505-595-0110
jason@attorneyjasoncline.com

                                                -2-

Case 20-10312-t13       Doc 71     Filed 09/01/21     Entered 09/01/21 14:03:17 Page 2 of 2
